EXHIBIT 10 FIFTH AMENDMENT TO THE LSI INDUSTRIES INC. RETIREMENT PLAN (Amended and Restated as of February 1, 2006) This FIFTH AMENDMENT made as of this 20th day of January, 2010, by LSI Industries Inc. (hereinafter referred to as the "Corporation"). W I T N E S S E T H: WHEREAS, the Corporation maintains the LSI Industries Inc. Retirement Plan amended and restated as of February 1, 2006 (the “Plan”); WHEREAS, Section 12.1 of the Plan allows the Corporation to modify or amend the Plan in whole or in part; and WHEREAS, the Corporation desires to amend the Plan (i) to provide full vesting for the Marcole participants because of the closing of that location; (ii) to satisfy the requirements of an interim good faith amendment required by the final Section 415 Regulations published by the Department of Treasury; and (iii) to satisfy the requirements of an interim good faith amendment required by the Pension Protection Act of 2006, as well as certain other changes under the Worker, Retiree, and Employer Recovery Act of 2008, effective as may be specified herein for specific provisions. The Plan is hereby amended as follows: 1.
